Citation Nr: 1216935	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  07-24 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a respiratory disorder due to exposure to asbestos. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1943 to August 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Boston, Massachusetts Department of Veterans Affairs (VA) Regional Office (RO) denying the Veteran's claim for service connection for shortness of breath due to exposure to asbestos.

Although the Veteran was scheduled to testify at a Travel Board hearing at the RO in October 2009, he failed to appear.  The hearing notice was not returned as undeliverable, and no further communication was received from the Veteran regarding the hearing request or his failure to appear.  Thus, the hearing request was deemed withdrawn.  See 38 C.F.R. § 20.704(d).

The appeal was remanded to the RO for additional development in December 2009, July 2010 and June 2011.  The case is once again before the Board for appellate review.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

The Veteran's currently manifested respiratory abnormalities, which include chronic obstructive pulmonary disease (COPD), first manifested after service discharge and are not shown to be related to asbestos exposure and/or any other event in service. 



CONCLUSION OF LAW

A respiratory disorder, to include as due to asbestos exposure, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his currently manifested respiratory disorder is causally related to asbestos exposure during active service.  He alleges asbestos exposure while serving aboard the U.S. CAMAS MEADOWS during World War II, wherein he served as a Gunner's Mate.  He believes that asbestos exposure occurred throughout the ship, but that he was at particular risk of exposure in the berthing areas.

Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active wartime service.  38 U.S.C.A. § 1110.

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.; Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In some circumstances, certain chronic diseases listed at 38 C.F.R. § 3.309(a) may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(a).

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, provides information concerning claims for service connection for disabilities resulting asbestos exposure.  The date of this amended material is December 13, 2005.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b). 

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h). 

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board observes that the Veteran served during World War II.  In this case, the Veteran does not allege combat-related respiratory injury or manifestations of disability during combat.  As such, the provision of 38 U.S.C.A. § 1154(b), which provide relaxed adjudicative evidentiary requirements for determining what happened in service, do not apply.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a benefits claim by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence or absence of the claimed symptomatology.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  VA has defined competent lay evidence as any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(1).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  Id.  Further, competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  38 C.F.R. § 3.159(a)(2).

The Veteran served on active duty with the United States Navy from September 1943 to August 1946.  His service treatment records (STRs) do not reflect any lay or medical evidence of respiratory disability.  Chest x-ray examinations conducted in September 1943, April 1945 and August 1946 were interpreted as negative.  On his August 1946 separation examination, there was no reported history of respiratory complaints.  In addition to the negative chest x-ray examination, clinical findings were normal for the thorax, the respiratory system and the cardiovascular system.  The STRs do not contain any direct evidence of asbestos exposure.  

The Veteran's service personnel records (SPRs) also do not contain any direct evidence of actual asbestos exposure.  The Veteran had a military occupational specialty (MOS) as a Gunner's Mate, 3rd Class.  He served aboard the U.S. Armed Merchant Vessel S.S. CAMAS MEADOWS from December 1943 to January 1945.  He was briefly aboard the S.S REPUBLIC.

According to a May 2002 VA Memorandum, the Department of the Navy has advised VA that, in general, the SPRs would not usually contain documents stating specifically whether or not a veteran was exposed to asbestos.  Based upon known job duties, the Department of the Navy estimates that an individual with Gunner's Mate MOS would have had a minimal probability of asbestos exposure.

The first available postservice medical records reflect the Veteran's diagnosis of severe obstructive sleep apnea, manifested by excessive snoring and daytime somnolence, in 2002.  An evaluation in 2006 for dyspnea on exertion (DOE) included an echocardiogram which reflected pulmonary artery systolic pressures (PASP) consistent with moderate to severe pulmonary hypertension.  A September 2006 private medical statement reports that the Veteran manifests severe shortness of breath secondary to COPD.

On VA Compensation and Pension (C&P) examination in February 2007, the Veteran reported a history of COPD since 1950, or 55 years.  He denied a past history of smoking, asthma, asthmatic bronchitis, or allergies.  His civilian occupations included milk man, and running a paving construction firm which mostly involved appraisals and paperwork.  He primarily reported shortness of breath with exertion.  He required outpatient oxygen therapy due to airways disease which interfered with his sleep.  It was noted that, on examination, the Veteran was obese with a large, protuberant abdomen.  There were clinical features of borderline cardiomegaly.  A pulmonary function test (PFT) showed a restrictive pattern as seen in central obesity (which the Veteran had), heart failure, restrictive lung disease and occasionally severe bronchitis in obesity.

Thereafter, the Veteran underwent chest x-ray examination which was interpreted as follows:

REPORT:  There is no prior study for comparison.  There is elevation of left hemidiaphragm.  Heart is enlarged.  There is mild tortuosity of the aorta.  Vascular markings are normal.  No focal infiltrates or pneumothorax is evident.

Degenerative changes are present in the spine.

IMPRESSION:  Elevation of left hemidiaphragm.  No acute abnormality.

The Veteran underwent additional VA C&P examination in April 2010.  The Veteran described asbestos covering the pipes in the bunkroom and other places on his naval ship.  However, the Veteran did not see peeling of asbestos covering, he did not handle asbestos, and he was unaware of being involved in asbestos-related activities.  He reported a history of starting to smoke 1 to 11/2 packs of cigarettes per day in 1946.  He quit smoking in 1948 due to the onset of shortness of breath and wheezing which had progressively worsened since that time.  After the war, the Veteran initially worked in a dairy bottling plant.  In the early 1950's, the Veteran started an asphalt business that was ultimately taken over by his sons in the 1960's.  He stayed in this business providing estimates, but he discontinued paving work.  He denied a significant history of postservice asbestos exposure, dust exposure or chest trauma.  

On examination, the Veteran's PFT demonstrated moderate obstructive and restrictive ventilatory defect.  A reduced expiratory reserve volume (ERV) was consistent with (c/w) obesity.  Chest x-ray examination was interpreted as showing normal heart and mediastinal contours, hilar structures and vessels with pulmonary vessels in the upper range of normal, no acute infiltrate or lesion of the lung parenchyma, and no effusions seen.  Based these findings and history, the examiner provided the following assessment:

Impression:  His military job history no detailed exposure history [sic] is not consistent with asbestos exposure significant enough to cause his current symptoms.  He has chronic atrial fibrillation, and by cardiac echo had elevated pulmonary artery pressures.  Although he could have chronically elevated left sided cardiac filling pressures contributing to this, he could also have a primary pulmonary contribution to these elevated pressures.  This could contribute to his dyspnea.

He also has an obstructive ventilatory defect; in a non or minimal smoker, this is unusual.  [I][s] not related to his military history.  He did briefly work in a dust occupation that can contribute to airflow obstruction, and chronic congestive heart failure can contribute, or occult asthma.

His obesity contributes to his restrictive defect.  His left hemidi[a]phragm to my review appears mildly elevated, but in diaphragm paralysis is typically higher.  [O]ther causes of a restrictive defect can be considered.

To summarize, his pulmonary symptoms are not related to his military service...

A May 2010 computerized tomography (CT) scan of the Veteran's chest was interpreted as follows:

Findings:

Lungs demonstrate scarring and volume loss, primarily involving the lower lobes, with associated elevation of the left hemidiaphragm[.]  There is consolidation of the left lower lobe likely representing atelectasis due to the elevated left hemidiaphragm.  Mild centrilobular emphysema.  No pleural plaques or pleural effusion noted.  Distal trachea contains homogenous soft tissue density material lying within it dependently, likely representing mucus.  Mainstream bronchi are patent.  No mediastinal or axillary lymphadenopathy.  Pulmonary artery is markedly enlarged measuring up to 4.9 cm.  Note is also made of mitral valve calcification.

...

Conclusion:

1.  No evidence of prior asbestos exposure.

2.  Elevation of the left hemidiaphragm with left lower lobe consolidation, likely atelectasis.

3.  Enlarged pulmonary artery most consistent with pulmonary hypertension.

Finally, a VA examiner from the Pulmonary/Critical Care Section reviewed the claims folder in July 2011 and provided the following opinion:

Question: Has [the Veteran] developed a respiratory disorder?

[The Veteran] has an moderate obstructive ventilatory defect, with an FEV1 of 1.47 L (50%) predicted, and slow vital capacity of 2.34 liters, a ratio of 0.62.  He developed wheezing after smoking for about 2 years 1946-1948, and quit cigarettes.  His smoking history is typically a not [sic] associated with an increased risk of developing chronic obstructive pulmonary disease, but his FEV1/FVC is consistent with this and there is evidence of emphysema on his CT scan, c/w COPD.  The airflow obstruction could also be due to asthma, or there could be a contribution from occult congestive heart failure as he had a cardiac echo in 11/2005 moderately dilated left and right atrium, moderate mitral regurgitation, estimated PA pressure of 54 to 59 mm.  The most likely diagnosis based on the information I have is COPD.  I sent a letter to the patient's physician suggesting these possibilities (see in record)  At the time that I saw him, the patient was not being treated for his airflow obstruction.  However, asbestos exposure does not cause COPD or asthma, and I cannot find any relationship between his military service with COPD or asthma.  It is possible that treatment of his airflow obstruction could help his shortness of breath.

The patient does have obstructive sleep apnea, but this is not related to the airflow obstruction or asbestos exposure, nor his military service.

Question: asbestos exposure history: The patient notes asbestos exposure as he explained to me:

In his Navy ship (12/1943 through 1/1945) he noted asbestos on the pipes in the bunkroom, and other places on the ship.  He did not handle it.  He did not go into the engine room, and he did not participate in overhaul activities when the ship was in dry dock.  He denied asbestos exposure in other jobs.

His CT scan at VA Boston is NOT consistent with the effects of asbestos exposure - - - there are no pleural plaques nor is there evidence of asbestosis.

There is evidence of an elevated left hemidiaphragm and left lower lobe atelectasis.  This is not from asbestos exposure.

Although there was asbestos on the ship, based on the history provided, [the Veteran] did not participate in activities nor work locations where he would have had significant exposure.  In addition, there is no evidence of the effects of exposure on CT scan, and he has not developped [sic] any asbestos related medical conditions.

(emphasis original).

Based upon review of the evidentiary record, the Board finds that the Veteran's currently manifested respiratory abnormalities, which include COPD, first manifested after service discharge and are not shown to be related to asbestos exposure and/or any other event in service.  The service connection claim, therefore, must be denied.

The Veteran contends that he was exposed to asbestos during service.  His contentions regarding in-service exposure to asbestos are at least possible, although the Department of the Navy estimates that his probability of exposure as a Gunner's Mate is minimal in degree.  For purposes of this decision, the Board will assume, arguendo, that the Veteran had actual asbestos exposure during active service.

In this case, the Veteran may establish his entitlement to service connection for a respiratory disorder in several manners.  First, the Veteran could establish that this respiratory had its onset during active service.  However, the Veteran's STRs do not reflect any lay or medical evidence of a chronic respiratory disorder.  Notably, three separate chest x-ray examination reports were interpreted as negative.  Additionally, the Veteran's August 1946 separation examination revealed normal clinical findings for the thorax, the respiratory system and the cardiovascular system.

Overall, the Board finds that the Veteran's STRs provide strong evidence against a finding of the inservice onset of a chronic respiratory disorder.

Second, the Veteran could establish service connection for a respiratory disability on the basis of chronicity of symptoms since service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 488 (1997).  In this case, the Veteran does not allege inservice onset of respiratory problems.  Rather, the Veteran has generally described the onset of shortness of breath symptoms two years after service.  See VA examination report dated April 2010.  See also VA C&P examination reports dated February 2007 and July 2011.  To the extent that any of his statements could be construed as alleging chronicity since service, such an interpretation would be greatly outweighed by the Veteran's specific recollections made to VA examiners during the appeal period.

Overall, the Board finds that the Veteran's own statements provide strong evidence against a finding of the onset of chronic respiratory symptoms since service.

Third, the Veteran could establish his service connection entitlement under the presumptive service connection provisions of 38 C.F.R. § 3.309.  However, the Veteran has not been diagnosed with a chronic disease listed at 38 C.F.R. § 3.309(a) and there is no reasonable basis that the other presumptive provisions pertaining to tropical diseases, herbicide exposure, ionizing radiation exposure, etc., have any application in this case.

Overall, the Board finds no factual or legal basis to award service connection on a presumptive basis.

Finally, the Veteran could establish his service connection entitlement with competent evidence of a nexus between a current disability and any event which occurred during active service.  See Shedden, 381 F.3d 1163 at 1167.  The Veteran has described shortness of breath symptoms since 1948, which is two years after his service discharge.  The record includes medical opinion at the time of service separation that his respiratory system was normal.  The Veteran has presented a medical diagnosis of COPD, but has not provided a medical opinion suggesting that his COPD is causally related to any event during active service.

Given the Veteran's potential for asbestos exposure during service, VA has obtained medical examination and medical opinion in this case.  In July 2011, a VA physician from the Pulmonary/Critical Care Section provided an opinion which was based upon the results from interview and physical examination of the Veteran as well as tests results from echocardiogram, chest x-ray, chest CT scan and PFT.  

Based upon all of this information, the VA examiner noted that there were multiple factors which could potentially contribute to the Veteran's respiratory problems, which include emphysema, asthma, central obesity, atelectasis and pulmonary hypertension.  The VA examiner found that COPD was the most likely diagnosis based upon the evidence of record, but also indicated a possible diagnosis of asthma.  In any event, the VA examiner was clear in the opinion that the Veteran did not manifest any asbestos-related medical condition.  In providing this opinion, the examiner emphasized that CT scan findings were not consistent with asbestos exposure due to the absence of pleural plaques or evidence of asbestosis.  The examiner specifically stated that COPD and asthma were not caused by asbestos exposure, and that there could not be found any relationship between COPD/asthma and military service.  Furthermore, the examiner could find no relationship between obstructive sleep apnea or left hemidiaphragm elevation with atelectasis and military service, to include asbestos exposure.

Overall, the Board finds that the July 2011 VA opinion provides strong evidence against a nexus between the Veteran's current respiratory complaints and active service, including asbestos exposure.  Notably, this opinion accepted the Veteran's reported history of breathing problems since 1948 and presumed the potential for asbestos exposure.  As such, the Board finds that the basis for the examiner's opinion stems from an accurate factual history as found by the Board.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (observing that a significant factor to be considered for any opinion is whether it is based on an accurate factual predicate regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment).  See also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (citing to the factors of Fed.R.Evid. 702 in evaluating the probative value of a medical opinion which include whether (1) the testimony is based upon sufficient facts or data; (2) the testimony is the product of reliable principles and methods; and (3) whether the expert witness has applied the principles and methods reliably to the facts of the case). 

In contrast, the only evidence tending to support a nexus between the Veteran's current respiratory complaints and service consists of the well-intentioned beliefs of the Veteran.  However, the Board places significantly greater weight to the opinion of the July 2011 VA examiner as this examiner has greater specialized education and training in pulmonary disorders than the Veteran.  In short, while the Board does not doubt the sincerity of the Veteran's assertions and accepts as credible his report of pulmonary symptomatology beginning in 1948, the Board finds that the VA examiner is simply more qualified than the Veteran in speaking to the complex medical matters at hand.

Accordingly, the Board must deny the claim of entitlement to service connection for a respiratory disability as the preponderance of the evidence is against the claim.  The benefit of the doubt rule is not for application.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001) (benefit of doubt rule does not apply when preponderance of evidence is against claim).  The Board does not doubt that the Veteran may have been exposed to asbestos during service, but his potential exposure to asbestos, in and of itself, is not considered a disability for VA purposes.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran filed his service connection claim in September 2006.  A pre-adjudicatory RO letter dated October 2006 fully satisfied the timing and content requirements of the VCAA as well as the adjudicative notice requirements pertaining to asbestos exposure claims.  In particular, the Veteran was notified of the types of evidence and/or information deemed necessary to substantiate his claim, the relative duties on the part of himself and VA in developing his claim, and the criteria for establishing an initial disability rating and effective date of award should service connection be established.  Additionally, the Veteran was requested to respond to a series of questions pertaining to his potential asbestos exposure.

VA has a duty to assist a claimant in the development of the claims.  This duty includes assisting the claimant in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO has obtained the Veteran's STRs and SPRs.  These records appear complete, and there is no allegation of any outstanding military records.

This case was previously remanded to ensure that the RO fully developed any records pertaining to the Veteran's potential for asbestos exposure.  In response, the RO has attached to the record a May 2002 VA memorandum which advises RO personnel on procedures for developing these claims.  In short, this memorandum explains that SPRs do not usually contain documents relating to asbestos exposure.  The memorandum further provides the RO with a best estimate by the Department of the Navy as to the Veteran's probable asbestos exposure which is based upon military duties typically associated with his MOS.  As held above, the Board has assumed for adjudication purposes that the Veteran was exposed to asbestos during military service.  Any further investigation regarding the extent of the Veteran's asbestos exposure during service would be fruitless given the Board's factual finding that the Veteran does not currently manifest an asbestos-related disease. 

The Board is unaware of any additional records in the possession of a federal agency, such as VA clinical records or documents pertaining to disability claims with the Social Security Administration, which are relevant to the claim at hand.  

Furthermore, there are no outstanding requests for VA to obtain any private medical records which the Veteran has both identified and authorized VA to obtain on his behalf.  By letter dated September 2010, the RO specifically notified the Veteran of the potential relevance of treatment records dating back to 1946, including specified treatment records from Dr. C.  The RO attached an authorization form (VA Form 21-4142) for the Veteran to return to the RO if he desired RO assistance in obtaining these records.  The Veteran has not submitted these records or authorized VA to obtain these records on his behalf.  Absent the Veteran's cooperation, VA has no further duty to assist the Veteran in obtaining these records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that a claimant cannot wait passively for VA assistance in circumstances where claimant may or should have information in obtaining the putative evidence).

VA obtained a medical opinion in this case as necessary to decide the claim.  In July 2011, a VA examiner from the Pulmonary/Critical Care Section provided an opinion which was based upon the results from interview and physical examination of the Veteran as well as tests results from echocardiogram, chest x-ray, chest CT scan and PFT.  This examiner identified multiple factors which could potentially contribute to the Veteran's respiratory problems that were unrelated to military service.  Importantly, the examiner clearly ruled out an inservice cause for the current respiratory disabilities, including the potential asbestos exposure.  VA statute and regulations only require medical opinion which addresses whether a particular disorder had its onset inservice and/or is causally related to active service.  There is no requirement that an examiner investigate every possible etiology of nonservice-connected origin.  

As held above, the credible lay history describes an onset of respiratory symptoms and treatment approximately two years postservice.  The Board has found that there is no credible evidence of record that the Veteran manifested pulmonary symptoms during service and continuously thereafter, or that the Veteran has manifested recurrent respiratory symptoms since service.  The July 2011 VA examiner opinion reflects an accurate assessment of the evidentiary record as found by the Board.  Additionally, the VA examiner supported the opinion with reference to clinical and radiologic findings, including a CT scan of the chest.  In short, the VA examiner provided the best opinion possible given the current state of medical knowledge. 

Finally, the Board has remanded this claim on several prior occasions.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the RO has fully complied with the prior remand orders by associating with the record the May 2002 Memorandum which contains the Department of Navy's asbestos exposure estimate, by sending the Veteran the September 2010 notice regarding his asbestos exposure history and advising him of potentially relevant evidence, and by obtaining the July 2011 VA examination report which is deemed adequate for rating purposes.

Overall, the Board finds that the evidence of record is sufficient to decide the claim on appeal, and that there is no reasonable possibility that any further assistance would aid the Veteran in substantiating this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

ORDER

The claim of entitlement to service connection for a respiratory disorder due to exposure to asbestos is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


